GAROUTTE, J.
In bis brief appellant states that tbe sole question presented by this appeal is, Does section 1469 of the *73Code of Civil Procedure apply to the separate estate of the wife? We see no reason why the provisions of that section do not apply to the separate property of both the wife and husband equally with the community property. The section is broad in its terms, and in no way is it there indicated that community property only was in the mind of the legislature when this law was enacted. It refers in terms to the estate of any deceased person. There is no more reason why a small separate estate of the deceased husband or wife should not be set apart to the minor children than there is why an estate of community property should not be set apart. The same object and purpose is subserved in both cases. The reasons for talcing the estate out of administration, and setting it aside to the minor children, are the same whatever may be the technical character of the property belonging to the estate. We conclude that the statute covers all property, whether community or separate.
Judgment affirmed.
Harrison, J., and Van Fleet, J., concurred.